

115 HR 3944 IH: Police Creating Accountability by Making Effective Recording Available Act of 2017
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3944IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Cohen (for himself, Mr. Grijalva, Mr. Cummings, Mr. Ellison, Mr. Higgins of New York, Mrs. Lawrence, Ms. McCollum, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Ryan of Ohio, Ms. Slaughter, Mr. Smith of Washington, Mr. Hastings, and Mr. Polis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize a grant program to
			 assist State and local law enforcement agencies in purchasing body-worn
			 cameras and securely storing and maintaining recorded data for law
			 enforcement officers.
	
 1.Short titleThis Act may be cited as the Police Creating Accountability by Making Effective Recording Available Act of 2017 or the Police CAMERA Act of 2017. 2.Matching grant program for law enforcement body-worn camerasTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
			
				MMMatching grant program for law enforcement body-worn cameras and recorded data
					3031.Grant program authorized
 (a)In generalThe Director of the Bureau of Justice Assistance (in this section referred to as the Director) may make grants to States, units of local government, and Indian tribes to purchase or lease body-worn cameras for use by State, local, and tribal law enforcement officers (as defined in section 2503) and expenses related to the implementation of a body-worn camera program in order to deter excessive force, improve accountability and transparency of use of force by law enforcement officers, assist in responding to complaints against law enforcement officers, and improve evidence collection.
						(b)Duration of grants
 (1)In generalGrants awarded under this part shall be 2 years in duration. (2)Disbursement of grant amountIn disbursing a grant awarded to an entity under this section—
 (A)upon awarding the grant to the entity, the Director shall disburse 50 percent of the total grant amount to the entity; and
 (B)upon demonstration by the entity of completion of the requirements in subsection (d)(1), the Director shall disburse the remaining 50 percent of the total grant amount to the entity.
 (c)Use of fundsGrants awarded under this section shall be— (1)distributed directly to the State, unit of local government, or Indian tribe; and
 (2)used for— (A)the purchase or lease of body-worn cameras for law enforcement officers on patrol in the jurisdiction of the grantee;
 (B)any costs relating to the implementation of a body-worn camera program, including law enforcement officer training or the storage, maintenance, or security of recorded data collected under a body-worn camera program; or
 (C)implementing policies or procedures to comply with the requirements described in subsection (d). (d)Requirements (1)In generalThe Director shall award a grant under this section to a State, unit of local government, or Indian tribe requesting the grant that commits to—
 (A)establishing policies and procedures in accordance with the requirements described in paragraph (2) before law enforcement officers use of body-worn cameras;
 (B)adopting recorded data collection and retention protocols as described in paragraph (3) before law enforcement officers use of body-worn cameras;
 (C)making the policies and protocols described in subparagraphs (A) and (B) available to the public; and
 (D)complying with the requirements for use of recorded data under paragraph (5). (2)Required policies and proceduresAn entity receiving a grant under this section shall—
 (A)develop with community input and publish for public view policies and protocols for— (i)the safe and effective use of body-worn cameras;
 (ii)the secure storage, handling, and destruction of recorded data collected by body-worn cameras; (iii)protecting the privacy rights of any individual who may be recorded by a body-worn camera;
 (iv)the release of any recorded data collected by a body-worn camera in accordance with the open records laws, if any, of the State; and
 (v)making recorded data available to prosecutors, defense attorneys, and other officers of the court in accordance with paragraph (5); and
 (B)conduct periodic evaluations of the security of the storage and handling of the body-worn camera data.
 (3)Recorded data collection and retention protocolThe recorded data collection and retention protocol described in this paragraph is a protocol that— (A)requires—
 (i)a law enforcement officer who is wearing a body-mounted camera to provide an explanation if an activity that is required to be recorded by the body-mounted camera is not recorded;
 (ii)a law enforcement officer who is wearing a body-mounted camera to obtain consent to be recorded from a crime victim or witness before interviewing the victim or witness;
 (iii)the collection of recorded data unrelated to a legitimate law enforcement purpose be minimized to the greatest extent practicable;
 (iv)the system used to store recorded data collected by body-worn cameras shall log all viewing, modification, or deletion of stored recorded data and shall prevent, to the greatest extent practicable, the unauthorized access or disclosure of stored recorded data;
 (v)any law enforcement officer be prohibited from accessing the stored data without an authorized purpose; and
 (vi)the law enforcement agency to collect and report statistical data on— (I)incidences of use of force, disaggregated by race, ethnicity, gender, and age of the victim;
 (II)the number of complaints filed against law enforcement officers; (III)the disposition of complaints filed against law enforcement officers;
 (IV)the number of times camera footage is used for evidence collection in investigations of crimes; and (V)any other additional statistical data that the Director determines should be collected and reported;
 (B)allows an individual to file a complaint with a law enforcement agency relating to the improper use of body-worn cameras; and
 (C)complies with any other requirements established by the Director. (4)ReportingStatistical data required to be collected under paragraph (3)(A)(vi) shall be reported to the Director, who shall—
 (A)establish a standardized reporting system for statistical data collected under this program; and (B)establish a national database of statistical data recorded under this program.
								(5)Use or transfer of recorded data
 (A)In generalRecorded data collected by an entity receiving a grant under this section from a body-mounted camera shall be used only in internal and external investigations of misconduct by a law enforcement agency or officer, if there is reasonable suspicion that a recording contains evidence of a crime, or for limited training purposes. The Director shall establish rules to ensure that the recorded data is used only for the purposes described in this subparagraph.
 (B)Prohibition on transferExcept as provided in subparagraph (C), an entity receiving a grant under this section may not transfer any recorded data collected by the entity from a body-mounted camera to another law enforcement or intelligence agency.
								(C)Exceptions
 (i)Criminal investigationAn entity receiving a grant under this section may transfer recorded data collected by the entity from a body-mounted camera to another law enforcement agency or intelligence agency for use in a criminal investigation if the requesting law enforcement or intelligence agency has reasonable suspicion that the requested data contains evidence relating to the crime being investigated.
 (ii)Civil rights claimsAn entity receiving a grant under this section may transfer recorded data collected by the law enforcement agency from a body-mounted camera to another law enforcement agency for use in an investigation of any right, privilege, or immunity secured or protected by the Constitution or laws of the United States.
									(e)Matching funds
 (1)In generalExcept as provided in paragraph (3), the Federal share of the cost of a program carried out using a grant under this part may not exceed 75 percent of the total cost of the program.
 (2)Indian assistanceAny funds appropriated by Congress for the activities of any agency of an Indian tribal government or the Bureau of Indian Affairs performing law enforcement functions on any Indian lands may be used to provide the non-Federal share of the matching requirement described in paragraph (1).
 (3)WaiverThe Director may waive, in whole or in part, the matching requirement described in paragraph (1) in the case of fiscal hardship, as determined by the Director.
 (f)Allocation of fundsFor fiscal years 2018 and 2019, of the amounts appropriated to the Bureau of Justice Assistance, $30,000,000 shall be used to carry out this part.
						(g)Audit and assessment
 (1)In generalNot later than 2 years after the date of enactment of this part, the Director of the Office of Audit, Assessment, and Management shall perform an assessment of the grant program and the policies and protocols of the grantees.
 (2)ReportsNot later than September 1 of each year, beginning 2 years after the date of enactment of this part, each recipient of a grant under this part shall submit to the Director of the Office of Audit, Assessment, and Management a report that—
 (A)describes the progress of the body-worn camera program; and (B)contains recommendations on ways in which the Federal Government, States, and units of local government can further support the implementation of the program.
 (3)ReviewThe Director of the Office of Audit, Assessment, and Management shall evaluate the policies and protocols of the grantees and take such steps as the Director of the Office of Audit, Assessment, and Management determines necessary to ensure compliance with the program.
							3032.Body-worn camera training toolkit
 (a)In generalThe Director shall establish and maintain a toolkit for law enforcement agencies, academia, and other relevant entities to provide training and technical assistance, including best practices for implementation, model policies and procedures, and research materials.
 (b)MechanismIn establishing the toolkit required to under subsection (a), the Director may consolidate research, practices, templates, and tools that been developed by expert and law enforcement agencies across the country.
						3033.Applications
 (a)In generalTo request a grant under this part, the chief executive of a State, unit of local government, or Indian tribe shall submit an application to the Director in a form and containing information as the Director may reasonably require.
 (b)RegulationsNot later than 90 days after the date of the enactment of this part, the Director shall promulgate regulations to implement this part, including the information that shall be included and the requirements that the States, units of local government, and Indian tribes must meet in submitting the applications required under this section.
						3034.Study
 (a)In generalNot later than 2 years after the date on which all grants are awarded under this part, the Director shall conduct a study on—
 (1)the efficacy of body-worn cameras in deterring excessive force by law enforcement officers; (2)the impact of body-worn cameras on the accountability and transparency of the use of force by law enforcement officers;
 (3)the impact of body-worn cameras on responses to and adjudications of complaints of excessive force; (4)the effect of the use of body-worn cameras on the safety of law enforcement officers on patrol;
 (5)the effect of the use of body-worn cameras on public safety; (6)the impact of body-worn cameras on evidence collection for criminal investigations;
 (7)issues relating to the secure storage and handling of recorded data from the body-worn cameras; (8)issues relating to the privacy of citizens and officers recorded on body-worn cameras;
 (9)issues relating to the public’s access to body-worn camera footage; (10)the need for proper training of law enforcement officers that use body-worn cameras;
 (11)best practices in the development of protocols for the safe and effective use of body-worn cameras; (12)a review of law enforcement agencies that found body-worn cameras to be unhelpful in the operations of the agencies; and
 (13)any other factors that the Director determines are relevant in evaluating the efficacy of body-worn cameras.
 (b)ReportNot later than 180 days after the date on which the study required under subsection (a) is completed, the Director shall submit to Congress a report on the study, which shall include any policy recommendations that the Director considers appropriate..
		